DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 17 May 2021, is acknowledged.  No claims were amended therein.  Claims 15, 20 – 25, and 28 – 42 are pending.  Claims 22 – 25 have previously been withdrawn as being directed to a non-elected invention (see below). New claims 41 and 42 are added.   
Rejoinder 
Claims 15, 20, 21, and 28 are directed to an allowable product comprising the species elected by Applicant in the Response filed 6 January 2020, namely antibiotics as the active ingredient.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 - 25, directed to compositions comprising active ingredients other than antibiotics, previously withdrawn from consideration as a result of species election requirement, is hereby rejoined and fully examined for patentability pursuant to 37 CFR § 1.104.
Because all claims previously withdrawn from consideration pursuant to 37 CFR § 1.142 have been rejoined, the Species Election Requirement as set forth in the Office Action of 4 October 2019 is hereby withdrawn. In view of the withdrawal of the Species Election Requirement as to the rejoined claim, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the rejection of 17 December April 2020 is hereby withdrawn in light of Applicants’ remarks, which remarks the Examiner deems persuasive.
Obviousness-Type Double Patenting 
The obviousness-type double patenting rejections over the claims of U.S. Patent No. 9,757,459 and U.S. Patent No. 9,968,678 in light of the approved Terminal Disclaimers over these patents filed by Applicants.  
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ representative, Cory Poker, Esq., on 14 June 2021.
Claims 21 and 38 are amended as follows:
21. 	(AMENDED)	The composition of claim 15, wherein the active ingredient is an antibiotic agent selected from ofloxacin, ciprofloxacin, levofloxacin, lomefloxacin, 
	38.	(AMENDED)	The composition of claim 36, wherein the wherein the active ingredient is an antibiotic agent selected from ofloxacin, ciprofloxacin, levofloxacin, lomefloxacin, moxifloxacin, gentamycin, tobramycin, chloramphenicol, polymyxin B, neomycin, kanamycin, erythromycin, and fusidic acid; or a corticoid selected from fluorometholone, prednisolone, and dexamethasone; or an anti-inflammatory agent selected from ibuprofen, indomethacin, and flurbiprofen; or the antifungal agent amphotericin B; or the anti-viral agent ganciclovir.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619